DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11 and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hwang et al. (US 2014/0077294).
	In re claim 1, Hwang et al., in Fig. 6 and corresponding text, teach an apparatus comprising:
a semiconductor substrate 110 having a gate trench 120;
a gate insulating film 130 covering an inner wall of the gate trench 120;
a gate electrode 140 embedded in the gate trench 120 via the gate insulating film 130;
a gate cap insulating film 150a embedded in the gate trench 120 to cover a top surface of the gate electrode 140; and
a first insulating film 150b located between the top surface of the gate electrode 140 and the gate cap insulating film 150a, wherein the first insulating film 150b (i.e. a low-k insulating film, [0089]) comprises a different insulating material from the gate cap insulating film 150a (i.e. a high-k insulating film, [0089]).
                                       
    PNG
    media_image1.png
    361
    318
    media_image1.png
    Greyscale

	In re claim 9, Hwang et al., in Fig. 8 and corresponding text, teach further comprising: a pair of source/drain regions 161 and 162 or 161 and 163 formed in the semiconductor substrate 110 and located to sandwich the gate trench 220; a bit line 260 ([0091]) coupled to one of the source/drain region 161, and a cell capacitor (not shown, the capacitor is formed on the contact plug 261, [0099], which is coupled to the source/drain region 163) coupled to the other of the source/drain region 163. 
       
    PNG
    media_image2.png
    509
    604
    media_image2.png
    Greyscale

	In re claim 11, Hwang et al., in Fig. 6 and corresponding text, teach a method comprising:
forming a gate trench 120 in a semiconductor substrate 110; 
covering an inner wall of the gate trench 120 with a gate insulating film 130;
filling a lower portion of the gate trench 120, of which the inner wall is covered with the gate insulating film 130 with a gate electrode 140;
ashing a top surface of the gate electrode 140 to form a first insulating film 150b; and
forming a gate cap insulating film 150a embedded in an upper portion of the gate trench 120 to cover the first insulating film 150b.
	In re claim 16, Hwang et al., in Figs. 6, 8 and corresponding text, teach an apparatus comprising:
an active region 163/161/162 (Fig. 8); and
two buried word lines 140 and 240 extending in parallel over the active region 163/161/162 to divide the active region into first, second and third active regions 163, 161 and 162 (Fig. 8);
       wherein each of the two buried word lines 140 and 240 comprises:
a gate insulating film 130 or 230 covers an inner wall of a gate trench 120 or 220 (Fig. 8);
a gate electrode 140 or 240 embedded in a lower portion of the gate trench 120 or 220 of which the inner wall is covered with the gate insulating film 130 or 230 (Fig. 8); 
a gate cap insulating film 150a filling an upper portion of the gate trench 120 or 220 of which the inner wall is covered with the gate insulating film 130 or 230; and a first insulating film 150b between the gate electrode 140 or 240 and the gate cap insulating film 150a (Figs. 6 and 8); and wherein the first insulating film 150b (i.e. a low-k insulating film, [0089]) comprises a different insulating material from the gate cap insulating film 150a (i.e. a high-k insulating film, [0089]).

Claim(s) 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huh et al. (US 10,985,255).
	In re claim 11, Huh et al., in Fig. 6 and corresponding text, teach a method comprising:
forming a gate trench 25 in a semiconductor substrate 5; 
covering an inner wall of the gate trench 25 with a gate insulating film 30;
filling a lower portion of the gate trench 25, of which the inner wall is covered with the gate insulating film 30 with a gate electrode 50;
ashing a top surface of the gate electrode 50 to form a first insulating film 60; and
forming a gate cap insulating film 70 embedded in an upper portion of the gate trench 25 to cover the first insulating film 60.
               
    PNG
    media_image3.png
    416
    584
    media_image3.png
    Greyscale

	In re claim 12, Huh et al., in Fig. 6 and corresponding text, teach forming the gate electrode 50 comprising: forming a first gate electrode 40a in a bottom of the gate trench 25 and forming a second gate electrode 45a on the first gate electrode 40a, wherein the second gate electrode 45a (i.e. a doped polysilicon, col. 4, lines 51-52) comprises a different conductive material from the first gate electrode 40a (i.e. 40a = 34 +36, wherein 34 is TiN and WN and 36 is W, col. 5, lines 1-3).

	In re claim 13, Huh et al., in Fig. 6 and corresponding text, teach that first gate electrode 40a comprises titanium nitride (TiN) or tungsten (W), i.e. 40a = 34 +36, wherein 34 is TiN and WN and 36 is W, col. 5, lines 1-3. 

	In re claim 14, Huh et al., in Fig. 6 and corresponding text, teach that second  gate electrode 45a comprises polycrystalline silicon (i.e. a doped polysilicon, col. 4, lines 51-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (US 10,985,255) in view of Hwang et al. (US 2014/0077294).
	In re claim 1, Huh et al., in Fig. 6 and corresponding text, teach an apparatus comprising:
a semiconductor substrate 5 having a gate trench 25;
a gate insulating film 30 covering an inner wall of the gate trench 25;
a gate electrode 50 embedded in the gate trench 25 via the gate insulating film 30;
a gate cap insulating film 70 embedded in the gate trench 25 to cover a top surface of the gate electrode 50; and
a first insulating film 60 located between the top surface of the gate electrode 50 and the gate cap insulating film 70.
	Huh et al. further teach that the first insulating film 60 comprises silicon oxide or silicon nitride or silicon oxynitride (col. 4, lines 23-31) but is silent as to what the material is for the gate cap insulating film 70.  Huh et al., however, do teach that the first insulating film 60 is formed by oxidizing or nitriding a portion of the underlying gate electrode 50 which is formed of silicon (col. 4, lines 17-22 and 23-31), whereas the gate cap insulating film 70 is formed additionally by disposing on the first insulating film 60 (col. 3, line 67 through col. 4, line 2).  In other words, the first insulating film 60 is formed with different technique from that of the gate cap insulting film 70, which may imply that the material of 60 is different from that of 70.       
           
    PNG
    media_image3.png
    416
    584
    media_image3.png
    Greyscale

	In this regard, there is a need for the gate cap insulating film 70 to be different in material from that of the first insulating film 60, which is evidenced by Hwang reference.  	Hwang et al., in an analogous art, teach the gate electrode 140 embedded in the gate trench 120; the first insulating film 150b is formed on the gate electrode 140 and the gate cap insulating film 150a is formed on the first insulating film 150b (Fig. 6, shown below), wherein 150b is a low-k insulating film (e.g. an oxide film, [0089]), whereas 150a is a high-k insulating film ([0089]). 
                                 
    PNG
    media_image1.png
    361
    318
    media_image1.png
    Greyscale

	By comparison, in term of functionality (i.e. minimizing current leakage), the first insulating film 150b in Hwang reference is equivalent to the first insulating film 60 in Huh reference and the gate cap insulating film 150a in Hwang reference is equivalent to the gate cap insulating film 70 in Huh reference.  In addition, there is a similarity in material between the first insulating film 150b in Hwang reference and the first insulating film 60 in Huh reference in that both films 150b and 60 are low-k insulating film (e.g. oxide film). 
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Hwang’s teachings to Huh’s apparatus so that the high-k dielectric material is chosen as the material for the gate cap insulating film 70 in Huh reference, which means the first insulating film 60 of Huh (i.e. a low-k insulating film, such as silicon oxide, col. 4, lines 23-31) would comprise a different insulating material from the gate cap insulating film (e.g. a high-k insulating dielectric material, in light of Hwang reference).   The motivation for doing so is to minimizing gate-induced current leakage issue in the apparatus (refer to [0006], [0015], [0016] in Hwang).

	In re claim 2, Huh et al. teach that the gate electrode 50 includes a first gate electrode 40a located at a bottom of the gate trench 25 and a second gate electrode 45a located on the first gate electrode 40a, and the second gate electrode 45a (i.e. a doped polysilicon, col. 4, lines 51-52) comprises a different conductive material from the first gate electrode 40a (i.e. 40a = 34 +36, wherein 34 is TiN and WN and 36 is W, col. 5, lines 1-3).

	In re claim 3, Huh et al. teach that the first gate electrode 40a (i.e. 40a = 34 +36, wherein 34 is TiN and WN and 36 is W, col. 5, lines 1-3) comprises titanium nitride (TiN) or tungsten (W).

	In re claim 4, Huh et al. teach that the second gate electrode 45a comprises polycrystalline silicon (i.e. doped polysilicon, col. 4, lines 51-52).

	In re claim 5, Huh et al. teach that the first insulating film 60 comprises silicon oxide (col. 4, lines 25-26). 

	In re claims 6 and 15, the selection of the material for the gate cap insulating film is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).  In such a situation, the applicant must show that the particular material is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See M.P.E.P. 2144.05, III  (Note)  In the foregoing rejection against claim 1, minimizing the gate-induced current leakage is a concern.  Therefore one of the ordinary skill in the art, would have been motivated to select a proper insulating material as claimed for the gate cap insulating film to reduce current leakage in the apparatus, before the effective filing date of the claimed invention. 
	In re claim 7, Huh et al. teach that the top surface of the gate electrode 50 is substantially flat (Fig. 6, cross-section II-II’).

	In re claim 8, Huh et al. teach that the first insulating film 60 includes an edge portion thicker than a center portion thereof (i.e. t2 > t1 in Fig. 6, cross section I-I’).

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0077294) in view of Kim et al. (US 2018/0269211).
	In re claim 10, Hwang et al. teach further comprising a bit contact plug 281 coupled between one of the source/drain region 161 and the bit line 260, wherein the bit line contact plug 281 is embedded in the semiconductor substrate 110/230 (Fig. 8), but the bit line contact plug 281 is not arranged at the lateral direction so packed that is sufficiently to overlap with the underlying gate electrode 140 or 240.
	Kim et al., however, in an analogous art of trench gate with bit line contact plug, teach that the bit line contact plug 209 ([0128]) is overlapped with the underlying gate electrode 205 (Fig. 8C as shown below).
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bit line contact plug of Hwang with Kim’s teachings so that the bit line contact plug would overlap with the underlying gate electrode.   As such, the claim would have been obvious because a person of ordinary skill in the art would have motivated to modify Hwang’s bit line contact plug with Kim’s teachings to achieve the claimed invention and that there would have been a reasonable expectation of success.  
                             
    PNG
    media_image4.png
    437
    309
    media_image4.png
    Greyscale

                                	
10.	Claim(s) 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0077294) in view of Huh et al. (US 10,985,255).
	In re claim 17, Hwang et al. do not teach that the first insulating film 150b (Fig. 6) includes an edge portion thicker than a center portion thereof.  
	Huh et al., however, in an analogous art of trench gate, teach that the first insulating film 60 includes an edge portion thicker than a center portion thereof (i.e. t2> t1, Fig. 6).
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the structural configuration of the first insulating film 150b of Hwang reference with the first insulating film 60 of Huh reference so that the edge portion of the first insulating film thicker than that of the center portion.  As such, it would have obvious to one of ordinary skill in the art to carry out the foregoing modification which is no more than the predictable use of prior-art elements (i.e. the insulating film having thicker portion at the edge portion than at the center portion) according to their established functions (i.e. reducing current leakage).

	In re claim 18, Hwang et al. do not teach that gate electrode includes a first gate electrode 40a located at a bottom of the gate trench and a second gate electrode located on the first gate electrode, and the second gate electrode comprises a different conductive material from the first gate electrode.  In other words, Hwang et al. teach a single-layered gate electrode, whereas the claimed invention recites bi-layered gate electrode with different materials from each other.  
	Huh et al., however, would remedy the deficiencies of Hwang reference, because Huh et al. teach that the gate electrode 50 includes a first gate electrode 40a located at a bottom of the gate trench 25 and a second gate electrode 45a located on the first gate electrode 40a, and the second gate electrode 45a (i.e. a doped polysilicon, col. 4, lines 51-52) comprises a different conductive material from the first gate electrode 40a (i.e. 40a = 34 +36, wherein 34 is TiN and WN and 36 is W, col. 5, lines 1-3).
	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the single-layered gate electrode of Hwang with the bi-layered gate electrode of Huh to achieve the claimed limitations.  The motivation for doing so is to improve variations in thickness characteristics among the apparatuses (col. 13, lines 21-32 in Huh).

	In re claim 19, Huh’s teachings would remedy the deficiency of Hwang, because Huh et al. teach that the second gate electrode 45a comprises polycrystalline silicon 
(i.e. a doped polysilicon, col. 4, lines 51-52).

	 In re claim 20, the combined teachings of Hwang and Huh teach the claimed limitation, because Hwang et al. teach that the first insulating film 150b comprises silicon oxide 150b is an oxide film ([0089]), which can be silicon oxide, like the first insulating film 60 in Huh reference, which is made of silicon oxide (col. 4, lines 23-31).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2022/0285360 teaches the bit line contact plug 40 overlaps with the underlying gate electrode 30.

    PNG
    media_image5.png
    735
    650
    media_image5.png
    Greyscale

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 22, 2022



/HSIEN MING LEE/